DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-7, 13, and 17 are objected to because of the following informalities:
Claim 5, line 1, after “one” insert --of said-- and change “hinge” to --hinges--;
Claim 5, line 3, after third recitation of “the” insert --at least one--;
Claim 6, line 2, change “, preferably releasably,” to --releasably--;
Claim 7, line 2, after “more” insert --of the--;
Claim 13, line 1, change “an” to --the--;
Claim 13, line 2, change a second recitation of “a” to --the--;
Claim 13, line 3, change “, preferably releasably,” to --releasably--; and
Claim 17, line 2, delete “preferably”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “first furniture hinge” and “second furniture hinge” recited in claim 13, line 2, is referencing the “at least two furniture hinges” previously recited in claim 1, line 4.
In claim 16, line 2, “the first fitting portion” lacks antecedent basis.
In claim 16, lines 3-4, “the second fitting portion” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 03-47380 (hereinafter “JP380”).
Regarding claims 1 and 13, JP380  discloses an item of furniture comprising: a first furniture part 2;  5a second furniture part 3; and at least two furniture hinges (three locations “A”, Fig. 1) by which the first furniture part and the second furniture part are pivotally connected to one another, wherein the furniture hinges are spaced from each other along a longitudinal direction of the furniture parts, and a gap is formed between the first furniture part and the second 10furniture part, wherein at least one cover portion 13 is provided which extends at least between the first furniture hinge and the second furniture hinge and by which the gap can be at least partially covered, wherein the first furniture part and the second furniture part can be moved by the at 15least two furniture hinges into a position in which the first furniture part and the second furniture part are aligned substantially coplanar relative to one another (Fig. 4), and wherein the at least one cover portion, in the coplanar position of the furniture parts, is substantially fully covered by the first furniture part and/or by the second furniture part.  
20Regarding claim 2, wherein the first furniture part and the second furniture part can be moved by the at least two furniture hinges into a position in which the first furniture part and the second furniture part are aligned substantially parallel to one another (Fig. 7), wherein the at least one cover portion, in the parallel position of the furniture parts, is arranged between the furniture parts.  
Regarding claim 3, wherein at least one furniture hinge has a first abutment surface 7 for resting against the first furniture part and a second abutment surface 8 for resting against the second furniture part, wherein the at least one cover portion, in that position of the furniture parts in which the furniture parts are aligned substantially 30coplanar to one another, is arranged so as to be set back (distanced) from the first and second abutment surfaces of at least one furniture hinge (Fig. 4).  
Regarding claim 5, wherein at least one furniture hinge has a hinge axis (vertical), wherein a longitudinal direction (vertical) of the cover portion extends substantially parallel to the direction of the hinge axis of the furniture hinge (Fig. 1).  
Regarding claims 6 and 13, wherein the cover portion is connected to at least one furniture hinge via element 4.  
Regarding claim 7, wherein the first furniture part and the 15second furniture part are pivotally connected to one another by three or more furniture hinges (see three “A”, Fig. 1), wherein the cover portion extends at least between the three or more furniture hinges (Fig. 1).  
Regarding claim 8, wherein the cover portion, in that position 20of the furniture parts in which the furniture parts are aligned substantially parallel to one another, protrudes at least partially from (outward) the furniture parts (Fig. 7).  
Regarding claim 9, wherein the cover portion, in that in that position of the furniture parts in which the furniture parts are aligned substantially coplanar 25to one another, is arranged on a back side of the first furniture part and/or on a back side of the second furniture part (Fig. 4).  
Regarding claims 10 and 14, wherein at least one furniture hinge includes a first fitting portion 7 fixed to the first furniture part and a second fitting portion 8 fixed to the 30second furniture part, wherein the first fitting portion and the second fitting portion are11 pivotally supported 5,6, relative to one another about the at least one hinge axis of the furniture hinge upon a relative movement to one another.  
Regarding claim 11, wherein the cover portion is movably 5supported relative to the at least one furniture hinge, wherein a movement of the cover portion is coupled to a relative movement of the fitting portions via its symmetric attachment thereto.  
Regarding claim 12, wherein the cover portion, upon a relative movement of the fitting portions, is configured so as to be symmetrically movable relative to 10the furniture parts via its symmetric attachment thereto.  
Regarding claim 15, wherein at least one furniture hinge includes a bearing body 4 which is connected or which is configured to be connected to the cover portion.  
Regarding claim 16, wherein the bearing body includes a first recess and at least one second recess, wherein a first guide pin 5 of the first fitting portion is guided within the first recess with clearance and a second guide pin 6 of the second fitting portion is guided within the second recess with clearance.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP380.
Regarding claim 17, JP380 discloses the cover portion is configured as a profiled rail, but fails to specifically disclose it is made of metal or plastic.  However, it would have been an obvious design consideration to modify JP380 such that the cover member was made of metal or plastic for the advantages of the inherent material properties thereof as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677